DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 3/26/2021 and 6/22/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 12 of U.S. Patent No. 11,005,969. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose all of the subject matter in the claims of the present application..
Regarding claim 1, Claim 4 of US 11,005,969 discloses a  method comprising:
receiving a message indicating a first time domain hopping pattern of at least one time domain hopping pattern, wherein the first time domain hopping pattern indicates a mapping relationship between at least one frequency domain pattern and at least one DFT-S-OFDM symbol (receiving signaling indicated which time domain hopping pattern of from a set of possible hopping patterns; claim 1, lines 3-10, claim 2, lines 1-3;  and claim 4, lines 5-8);
transmitting at least one DFT-S-OFDM symbol based on the at least one frequency domain pattern (transmitting DFT-S-OFDM symbols using the time domain hopping pattern which consists of frequency domain patterns, claim 1, lines 1, 1-11).

Regarding claim 15, Claim 12 of US 11,005,696 discloses transmitting a message indicating a first time domain hopping pattern of at least one time domain hopping pattern, wherein the first time domain hopping pattern indicates a mapping relationship between at least one frequency domain pattern and at least one DFT-S-OFDM symbol (transmitting signaling indicating time domain hopping pattern, claim 12, lines 1-4, claim 9, lines 2-8);
receiving at least one DFT-S-OFDM symbol based on the at least one frequency domain pattern (receiving DFT-S-OFDM symbols, wherein the time domain hopping pattern includes a frequency domain pattern, claim 9, lines 3-8).

Claims 3 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 12 of U.S. Patent No. 11,005,969 in view of Lei et al. (US 2020/0092056). 
Regarding claims 3 and 17, claims 4 and 12 of US 11,005,969 disclose everything applied to claims 1 and 15 above, and further disclose where the message is received in a higher layer signaling or a dynamic signaling, the message indicates which time domain hopping pattern to use (claim 4, lines 5-8 and claim 12, lines 1-4), but does not expressly disclose the message indicates at least one of:
length of the first time domain hopping pattern;
number of the time domain hopping pattern in said at least one time domain hopping pattern;
index of the first time domain hopping pattern.
Lei et al. discloses communications devices that specify signaling indicates indexes of hopping patterns. Thus, Lei suggests that signaling for hopping patterns indicate indexes.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to specify that the signaling from claims 4 and 12 of US 11,005,969 indicates hopping pattern indexes, since this is suggested by Lei et al.



Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,005,969 in view of Yang et al. (US 11,265,059). 
Regarding claim 8, claim 4 discloses everything applied to method claim 1 above, but does not expressly disclose the method is implemented in an apparatus comprising a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor.
Yang et al. discloses a device comprising a processor executing instructions stored on memory to implement transmitting and receiving DFT-S-OFDM signals. Thus, Yang et al. suggests implementing a communication device for transmitting/receiving DFT-S-OFDM signals using a processor executing instructions stored on memory.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to implement the DFT-S-OFDM communication method of claim 1 with a processor executing instructions stored on a  memory, since this is suggested by the device disclosed by Yang et al.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,005,969 in view of Yang et al. (US 11,265,059), as applied to claim 8 above, and further in view of Lei et al. (US 2020/0092056). 
Regarding claim 10, claim 4 of US 11,005,969 and Yang et al. disclose everything applied to claim 8 above, and further disclose where the message is received in a higher layer signaling or a dynamic signaling, the message indicates which time domain hopping pattern to use (claim 4, lines 5-8 and claim 12, lines 1-4), but do not expressly disclose the message indicates at least one of:
length of the first time domain hopping pattern;
number of the time domain hopping pattern in said at least one time domain hopping pattern;
index of the first time domain hopping pattern.
Lei et al. discloses communications devices that specify signaling indicates indexes of hopping patterns. Thus, Lei suggests that signaling for hopping patterns indicate indexes.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to specify that the signaling from claim 4 of US 11,005,969 indicates hopping pattern indexes, since this is suggested by Lei et al.

Allowable Subject Matter
Claims 2, 4-7, 9, 11-14, 16, 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/16/2022